    Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 1 of 12 PageID# 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA                  //
                                                                         iu
                                       Alexandria Division


                                                             UNDER SEi
UNITED STATES OF AMERICA
                                                             Case No. 1:



YOUNES S. DARRAJ



       Defendant.


 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT


       I, Bryce Oleski, being duly sworn, depose and state as follows:

                                       INTRODUCTION


       1.      I make this affidavit in support ofan application for an arrest warrant under Rule

4 ofthe Federal Rules of Criminal Procedure.

       2.      I am a Special Agent ofthe Federal Bureau ofInvestigation(FBI), duly appointed

and acting in that capacity since 2017. I am currently assigned to a financial crimes squad at the

Washington Field Office ofthe FBI, where I have participated in investigations of bank fraud

and other criminal activities, which involve violations of Title 18, United States Code, Sections

1341 (Mail Fraud), 1343(Wire Fraud), 1344(Bank Fraud) and 1359(Conspiracy to Commit

Mail, Wire, and Bank Fraud).

       3.      I have knowledge ofthe matters described in this affidavit through my personal

participation in the investigation, as well as firom information provided to me by other FBI agents

and lay witnesses. I have interviewed witnesses with knowledge ofthe events described herein

and reviewed documents including bank records and records fi^om automobile dealerships. In
     Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 2 of 12 PageID# 3




this affidavit, I sometimes use the temi"bank" as a general term for a financial institution,

including credit unions. Where the statements of others are related herein, those statements are

related in substance and not verbatim. Because I am submitting this affidavit only for the

purpose ofestablishing probable cause for a criminal complaint, it does not include all the facts

known to me as a result ofthe investigation.

       4.      I am submitting this affidavit in support ofa criminal complaint charging

YOUNES S. DARRAJ("DARRAJ")with knowingly executing, or attempting to execute, a

scheme or artifice to defi*aud a financial institution or to obtain any ofthe moneys,funds, credits,

assets, securities, or other property owned by,or under the custody or control of, a financial

institution by means offalse or fraudulent pretenses, representations, or promises, in violation of

Title 18, United States Code, Section 1344(Bank Fraud).

                                           5. BACKGROUND


       6.      In August 2017,an investigator from Wells Fargo Bank provided information to

the FBI alleging that YOUNES S. DARRAJ had deposited two checks totaling $807,000 into a

Wells Fargo checking account, opened on January 25,2017, held in the name of Northern Valley

Motors, LLC("NVM"). These checks were later returned for non-sufficient-funds in the

accounts from which the checks were written, causing a loss to Wells Fargo Bank. Upon

initiating my investigation, I found similar activity being committed by DARRAJ at multiple

financial institutions located in the Eastern District of Virginia during the same time period,

including at PNC Bank, NA,("PNC BANK"),a federally insured financial institution.'

       7.      My investigation revealed that DARRAJ is a 38-year-old male who resides in the

Eastern District of Virginia. Based on observations from FBI physical surveillance and


'Based on my review of data obtained fi*om BankFind link on the FDIC website,I know that
PNC Bank is insured by the Federal Deposit Insurance Corporation, certificate number 6384.
    Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 3 of 12 PageID# 4



commercial database checks, DARRAJ does not appear to have a permanent residence but,

instead, lives part-time at the homes of other family members in and around Ashbum and

Hemdon, Virginia. DARRAJ listed an address on his Virginia's driver's license on Trossack

Road in Hemdon, Virginia, as well as on some of his bank accounts, applications to purchase

vehicles, car titles and on his Chapter 7 bankmptcy filing. During a consensual interview, a

family member confirmed that DARRAJ currently resides at the Trossack Road address with his

mother and brother.


       8.      On or about September 19,2016,DARRAJ electronically registered Northem

Valley Motors fTSfVM")as a limited liability company with the Virginia State Corporation

Commission. DARRAJ listed the principal office as 28814 Old Valley Pike, Strasburg, Virginia

("the Valley Pike address").

       9.      On April 18,2017,DARRAJ electronically registered another business known as

Valley Pike Auto Repair, LLC("VPAR")with the Virginia State Corporation Commission.

DARRAJ also listed the principal place ofbusiness for VPAR as the Valley Pike address.

        10.    Based on interviews ofthe property owner and security staff at Valley Pike,

whom I believe are reliable and credible, DARRAJ rented a large, open warehouse space at

Valley Pike beginning December 1, 2016,for $ 1,100 per month. The landlord explained that

DARRAJ said he would be using the warehouse to store vehicles that he purchased in order to

keep them out ofthe elements. However, according to the landlord and his security staff who

work on the premises, the leased space was not equipped for an auto repair business. The

security staff and the landlord confirmed that DARRAJ did not operate an auto repair business

on site. In fact, my review ofthe lease agreement for the space states that the proposed use of

the premises is "Office for Auto Sales" and there is a statement in bold lettering stating that the
    Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 4 of 12 PageID# 5




lease "is for an office for used car sale only." During my interview with the landlord, he

indicated that DARRAJ paid the monthly lease at least once with a check which was returned for

insufficient fimds.


       11.     Over the course ofthis investigation, I have identified approximately forty-nine

accounts at eleven financial institutions related to DARRAJ and two auto businesses he

incorporated in Virginia. DARRAJ is the authorized signatory for all ofthese accounts, which

are held in the name ofDARRAJ or Northern Valley Motors(NVM)or Valley Pike Auto Repair

(VPAR).

       12.     My review of wage and eamings records firom Maryland Department ofLabor,

Licensing and Regulation and the Virginia Employment Commission reveals that, beginning in

the second quarter of2017 and continuing through the summer of2017,DARRAJ did not have

any wages or reported eamings. I also reviewed bank statements from Navy Federal Credit

Union (account ending in #1047)and noted that DARRAJ appeared to have been employed at a

business called "Protection One"from January 2016 through March of2017. Records reveal

that DARRAJ had his paycheck from "Protection One" deposited directly into this account.

However,consistent with the wage records I reviewed, these payroll deposits into DARRAJ's

Navy Federal account #1047 ceased in the second quarter of2017.

       13.     I also discovered that DARRAJ filed a voluntary petition in bankmptcy in the

Eastem District of Virginia on July 6,2018(Case No. 18-12360-BFK, Doc.#1). In the

bankruptcy petition, which DARRAJ signed xmder penalty ofpeijxiry, DARRAJ claimed that he

has not used any business name or EIN in the past 8 years and that Northem Valley Motors LLC

was a defimct business and that"no business or property" was "conducted under this entity".
    Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 5 of 12 PageID# 6




Further, DARRAJ did not disclose the existence ofor his connection to Valley Pike Auto Repair

on his bankruptcy petition.

       14.     On or about May 3, 2017,DARRAJ opened a business checking and a savings

account for Valley Pike Auto Repair at Navy Federal Credit Union. In the application, DARRAJ

claimed that he owned an auto repair and service center known as Valley Pike and that he had

four employees. This representation is in direct contradiction to the information provided by the

landlord for the Valley Pike address, the security staff at Valley Pike,the lease agreement for

Valley Pike, and the agent's observations ofthe property. DARRAJ listed the Trossack Road

address in Hemdon,Virginia as the mailing address for the Valley Pike Auto Repair business.

DARRAJ also stated his estimated monthly transaction amoxmt was $9,000 I cash and $70,000 in

checks. Based on the foregoing, as well as DARRAJ's failure to list VPAR in his bankruptcy

petition, I do not believe that VPAR was a viable, on-going business concern and that

DARRAJ's statements on his credit union application about VPAR were intentionally false.

                              DESCRIPTION OF SCHEME TO DEFRAUD


       15.     To date, the investigation has revealed that DARRAJ knowingly and intentionally

used his multiple business bank accounts to engage in a scheme to defraud several federally

insured financial institutions, including PNC Bank,specifically by engaging in "check kiting."

DARRAJ used the proceeds from the "check kiting" scheme to pay offloans he had taken out

previously for the purchase of multiple luxury vehicles that he otherwise could not afford.

       16.     "Check kiting," as used in this affidavit, is a term commonly used in the banking

industry to describe a scheme to defraud in which someone knowingly deposits checks written

from an account at an issuing bank("bank ofissue")into an account at a second bank("bank of

deposit"), and the subsequent attempt to rapidly withdraw any funds that the bank of deposit
    Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 6 of 12 PageID# 7




makes available. Based on my training and experience and facts learned during this

investigations, as well as my discussions with other experienced agents and analysts, I know that

banks typically have a timeframe known as "the float." The float is the time between a check

being deposited at the bank of deposit and the same check being presented for payment at the

bank ofissue. During "the float," the bank of deposit will sometimes make a portion ofthe

deposit available to the customer prior to payment ofthe funds by the bank ofissue. In a check

kiting scheme, withdrawals offunds are attempted during "the float," but before the bank of

deposit becomes aware that the bank ofissue will not honor the check because ofinsufficient

funds.


                                         PROBABLE CAUSE


         17.   On or about September 30,2016, DARRAJ opened up two bank accounts at PNC

Bank in the name ofNorthern Valley Motors,including a business checking account ending in

x5484("PNC Account")for which he was the sole signatory. Initially, DARRAJ listed the

address for this NYM account at PNC as Trossack Road in Hemdon, Virginia, and then later

changed it to the Valley Pike address.

         18.   From the opening ofthe PNC Account in September 2016 through June 2017,

there were only nine transactions during this nine-month period. None ofthe individual

transactions exceeded $5,000 and they consisted primarily of online credit card payments,$50

monthly Corporate Account Analysis Charges from PNC Bank and a deposit of a $4,000 check

drawn upon another Northern Valley Motors bank account at Wells Fargo. Through July of

2017,the monthly balance on the PNC Account varied between approximately $100 and $5,722,

which is broken down as follows:
    Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 7 of 12 PageID# 8




        Month                  Total Inflows        Total Outflows         Ending Balance

        October 2016          $1,500                $0                     $1,500

        November 2016         $800                  $2,200                $100

        December 2016         $0                    $0                    $100

        January 2017          $3,000                $549                  $2,551

        February 2017         $0                    $430                  $2,121

        March 2017            $0                    $299                  $1,822

        April 2017            $0                    $50                   $1,772

        May 2017              $4,000                $50                   $5,722

        June 2017             $0                    $50                   $5,672




       19.    This pattern changed dramatically in July 2017 with the ATM deposit oftwo very

large checks totaling approximately $1,171,000 over the course oftwo consecutive days at the

end ofthe month. Both ofthese checks were signed by DARRAJ and made payable to Northern

Valley Motors. The first check was for $561,000 from the Valley Pike Auto Repair account at

Navy Federal(check #1007).

       20.    DARRAJ had opened the Navy Fed VPAR Account in May 2017 and was the

sole signatory. From my review of bank records provided by Navy Federal Credit Union,this

account did not contain anywhere close to $561,000 at the time the check was deposited into the

PNC Account on July 26,2017. In fact, during the two month period from the opening ofthe

account to when DARRAJ presented the $561,000 check (#1007),the Navy Fed VPAR Account

contained only a small fraction ofthat amount, as summarized in the chart below, and did not

have any history ofsuch large transactions:
    Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 8 of 12 PageID# 9




         Month                Total Inflows         Total Outflows            Ending Balance

         May 2017             $4,000.15             $100                      $3,900.15

         June 2017            $0.16                 $500                      $3,400.31



Navy Federal Credit Union later returned Check # 1007 for non-sufficient funds on July 31,

2017.


        21.   On or about July 27,2017,and one day after DARRAJ deposited the $561,000

check(#1007)to NVM into the PNC Account, he deposited another large check to NVM into the

PNC Account in Ashbum, Virginia, also via an ATM. This second check, signed by DARRAJ,

was for $610,000(check #1005)and was written from a NVM account(number ending in

x0805)at First Bank in Strasbxirg, Virginia, for which DARRAJ was the sole authorized

signatory.

        22.   From my review ofbank records provided by First Bank,DARRAJ also opened

the NVM First Bank account in May 2017,the same month he opened the Navy Federal VPAR

account. DARRAJ njiade an initial deposit of$500 into the First Bank account and there was
only one transaction, an ATM withdrawal of$480,leaving a $20 balance, before DARRAJ

deposited or caused the $610,000 check to be deposited into the PNC Accoimt. Check #1005

was also returned by First Bank for non-sufficient funds on August 1, 2017.

        23.   On or about July 7, 2017, DARRAJ purchased a 2017 Nissan GT-R sports car

("Nissan GT-R")for approximately $104,000 at a dealership in Waldorf, Maryland. My review

ofrecords revealed that DARRAJ financed and registered this sports car solely in his name. The

records also revealed that DARRAJ financed the car purchase through a loan at Fifth Third

Bank, arranged for by the automotive dealership. In the application to pxirchase the Nissan GT-
    Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 9 of 12 PageID# 10



R,DARRAJ stated that he had monthly earnings of$16,300 from working in the alarm industry.

However,based on my review ofthe bank and wage information, DARRAJ's employment in the

alarm industry had ceased approximately three monthly earlier-that is, not later than April

2017. These records also revealed that during 2016, his last full year ofemployment in the alarm

industry, DARRAJ had only earned a total of$39,458.00, or about $3,288 per month. This was

much less than the $16,300 in income that DARRAJ claimed in order to qualify for this luxury

automobile loan. Based on the foregoing, I believe that DARRAJ knowingly and intentionally

inflated the amount of his monthly income and falsely stated that he was employed in the alarm

business in order to qualify for the Nissan GT-R loan.

        24.      Based on the dates shown above, I believe that "the float" period for these checks

to clear was about July 27,2017,to not earlier than July 31, 2017. On July 27, 2017, and July

28,2017, DARRAJ made or attempted to make over $425,000 of Automated Clearing House

("ACH"^)payments from the PNC Account. Among the withdrawals were two ACH electronic

payments of$50,000 each made to Fifth Third Bank to pay offthe loan balance for the Nissan

GT-R in full and receive a clear title to the vehicle. After disbursing these funds by ACH

payments,PNC determined that the two checks DARRAJ deposited into the PNC Account were

not honored by the banks ofissue. However,PNC Bank was not able to recover any funds from

Fifth Third Bank causing a loss to PNC Bank.

        25.      In September 2017,PNC Bank closed the bank accounts for NVM due to the

activity detailed in the previous paragraphs, therefore limiting DARRAJ's access to the banking

system.




^ ACH is a U.S. financial network used for electronic payments and money transfers. Also known as "direct
payments," ACH payments are a way to transfer money from one bank account to another without using paper
checks, credit card networks, wire transfers or cash, https://squareup.com/guides/ach-payments.
   Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 10 of 12 PageID# 11




       26.     In October 2017, DARRAJ sold the Nissan GT-R to CarMax for $79,000. A

review ofthe CarMax records revealed that DARRAJ received a bank draft, negotiable only at a

financial institution, which he endorsed as payable to M.DARRAJ. Based on records obtained

during this investigation, I believe that M.DARRAJ is a relative ofDARRAJ. I have not found

any evidence that either DARRAJ or M.DARRAJ used any ofthe fimds fiom the sale ofthe

Nissan GT-R, or any other funds, to attempt to reimburse PNC Bank for the losses it sustained

by DARRAJ's withdrawal offunds during "the float" period.

                                         RELATED CONDUCT


       27.     As stated above,I have also identified a similar pattern of"check kiting" conduct

by DARRAJ at multiple financial institutions other than PNC Bank. For a two month period,

starting in July 2017 and continuing through August 2017, DARRAJ wrote over $10,015,400 of

checks from ten accounts, at seven different financial institutions, for which he was the sole

signatory, and deposited them at other banks into accounts for which he was the sole signatory.

As the sole owner and signatory ofeach ofthese accounts, I believe that DARRAJ was aware of

the approximate balance in each account at the time the checks he deposited or caused the checks

to be deposited. Records also revealed that DARRAJ subsequently withdrew and attempted to

withdraw over $1,300,000 during "the float" time ofthe banks of deposit, causing approximately

$630,000 in losses to these financial institutions. I did not find any evidence that after the banks

of deposit determined that DARRAJ'S checks were not honored by the bank ofissue, that

DARRAJ attempted to return any ofthe money he withdrew, or attempted to deposit any other

funds to cover his overdrafts. In fact, I found evidence that DARRAJ used the money for his

personal benefit, namely the payoff ofloans for previously-purchased vehicles, outlined in the

following paragraphs.




                                                 10
   Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 11 of 12 PageID# 12




       28.      On or about July 5,2017, DARRAJ financed the purchase of a 2017 Lexus

LX570 for $99,473 through Bank of America, as well as a 2017 Lexus LX570 for $99,820

financed through Toyota Motor Credit.

       29.      DARRAJ purchased two additional luxury cars on July 7, 2017, in Manassas,

Virginia: a 2017 Jeep Wrangler financed through JP Morgan Chase for $48,481 and a 2017 Jeep

Cherokee SRT8 financed through TD Bank for $70,844

       30.      The following day, DARRAJ purchased a 2017 Land Rover in Chantilly,

Virginia, which he financed through US Bank for $124,147.00, and on July 11,2017, DARRAJ

purchased a third 2017 Lexus LX570 in Rockville, Maryland for $106,794.00 through Toyota

Motor Credit.


       31.      Similar to the purchase ofthe Nissan GT-R on July 7, 2017, on the application to

finance or purchase these luxury cars, DARRAJ falsely stated that his income was between

$16,300 and $21,000 per month from self-employment and from a full-time job in the alarm

industry. As set forth above,records reveal that in July 2017, DARRAJ was no longer working

in the alarm industry nor do the bank statements not reveal the deposit of any income in the

range of$16,300 to $21,000 per month. Based on my training and experience, and review of

records, I believe that DARRAJ intentionally made false statements about the nature and amount

of his employment in order to qualify for the loans.

       32.      Just like with the Nissan GT-R loan payoff, the financial records show that

DARRAJ attempted to pay offthe loans for the other luxury vehicles he purchased in July of

2017. Records reveal that after depositing large checks from other accounts he controlled during

"the float" period, DARRAJ used ACH transfers from the bank accounts where he had deposited




                                                11
   Case 1:19-cr-00154-LO Document 2 Filed 03/08/19 Page 12 of 12 PageID# 13



the checks to pay offthe loans. These large checks were later returned for non-sufficient-funds

by the bank ofissue resulting in a loss to the receiving banks in the amount ofabout $630,000.

       33.     Through the fraudulent ACH transfers during the "float" period, DARRAJ was

able to pay offthe car loans for one ofthe 2017 Lexus LX570,the 2017 Jeep Wrangler and the

2017 Land Rover he had purchased in July 2017. Shortly after paying offthese loans, and

receiving clear title for vehicles, DARRAJ sold these vehicles to CarMax,on three different

dates from August of2017 through October 2017. DARRAJ received $203,000,in the form of

bank drafts, firom CarMax based on the sale ofthese vehicles.

                                         CONCLUSION


       34.     Based on my training and experience, and the information provided in this

affidavit, I respectfully submit there is probable cause to believe that no later than September 30,

2016, and continuing through not earlier than October 2017,in the Eastern District of Virginia

and elsewhere, defendant YOUNES S. DARRAJ,did knowingly and willfully execute a scheme

to defiraud PNC Bank, NA,a federally-insured financial institution, by intentionally depositing

worthless checks from businesses bank accounts under his control and by withdrawing funds

thereon, in violation of 18 U.S.C. § 1344.




                                              Bry^eT>leski
                                              Special Agent
                                              Federal Bureau ofInvestigation


Sworn and subscribed to before me this       .   day of March,2019
                                                                                   /s/
                                                                 twesa Carroll Buchanan
                                                                United States Magistrate Judge

                                              Honorable Theresa C. Buchanan
                                              United States Magistrate Judge



                                                 12
